Case 8:17-cr-00376-PJM Document 67-1 Filed 06/17/19 Page 1 of 2

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded ta trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do nat encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Beginning in at least December 2016 and continuing through in or about April 2017, in the
District of Maryland and elsewhere, the Defendant, ANNA TERESA SHIPLEY, a/k/a “ANNA
BANANA” (“SHIPLEY”), together with co-defendant Kenneth Wayne Hart, a/k/a “Redds”
(“Hart”), conspired with each other to, and did, manage and direct a prostitution business by
means of force, fraud, and coercion. Beginning in or about December 2016, SHIPLEY began
working for Hart to ensure that the female victims who Hart recruited engaged in commercial
sex acts on a daily basis. At this time, SHIPLEY began selling heroin with Hart,

Together, SHIPLEY and Hart managed as many as three women at a time, including
Victim 1, Victim 2, and Victim 3. In or about February 2017 and March 2017, Hart recruited and
enticed Victims 1, 2, and 3 to engage in commercial sex acts in Maryland and the District of
Columbia under the direction of Hart and SHIPLEY. From in or about February 2017 to April
2017 (until the date of Hart's arrest), in the District of Maryland and elsewhere, Victims 1, 2, and
3 engaged in commercial sex acts at the direction of Hart and SHIPLEY at, among other
locations, a condominium in Beltsville, Maryland, and hotels in College Park, Maryland.

SHIPLEY and Hart utilized, and also forced the victims to utilize, social networking
websites, including “Backpage.com,” to advertise prostitution services for the victims they
managed, including Victims 1, 2, and 3, “Backpage.com” was commonly used by prostitutes and
“pimps” to advertise sexual services. The advertisements provided a description of the prostitute,
a picture of a woman (typically with a nickname), and contact information to secure an
appointment or “date” with the prostitute. Hart monitored the advertisements and coordinated
with “clients” to arrange for prostitution services with victims managed by Hart and SHIPLEY,
including Victims 1, 2, and 3.

Both Hart and SHIPLEY managed day-to-day activities of the prostitution business. Hart
and SHIPLEY supplied narcotics, specifically heroin and cocaine base, to the victims on a daily
basis and threatened to or did withhold narcoties, forcing the victims to suffer withdrawals if the
victims displayed any sign of disobedience or tried to leave the condominium or the hotels where
the commercial sex acts occurred. At the end of each “date,” either Hart or SHIPLEY coordinated
with the victims to personally retrieve the money. Hart and SHIPLEY required Victims 1, 2, and
3 to turn over all money earned through their acts of prostitution. Hart also maintained control of
the victims by using physical force, threatening physical force, and verbally abusing the victims
to engage in prostitution against their will. For example, in or about March 2017 and April 2017,
Hart slapped and punched one of the victims when Hart discovered that the victim attempted to
hold back for herself earnings made from engaging in commercial sex acts. SHIPLEY assisted
in Hart's physical restraint of the victims, including Hart locking victims in a bedroom at the
condominium for hours or days at a time, and using narcotics to control and coerce the victims.
Hart was the only one with the key to the bedroom, and the victims could not open the door from

10

 

 
Case 8:17-cr-00376-PJM Document 67-1 Filed 06/17/19 Page 2 of 2

the inside. Furthermore, SHIPLEY communicated threats to the women when instructed to do so
by Hart.

On or about April 25, 2017, law enforcement conducted an undercover prostitution sting
operation. An undercover officer UC”) contacted Victim 2 in response to an advertisement
placed on Backpage.com. The UC engaged the victim in a conversation regarding the cost of sex,
agreed to have sex for $120, and then told Victim 2 that he was on his way. Upon arrival at the
hotel in College Park, Maryland, the UC knocked on the door, and Victim 2 opened the door and
let the UC in the room. The UC confirmed that the price for sex was $120 and placed the money
on the dresser.

During the time of the above-mentioned sting operation, law enforcement observed
SHIPLEY approach the hotel on foot carrying a bag of clothes. SHIPLEY began yelling at
Victim 2 and was stopped by law enforcement. A search of her person revealed packaging
materials (four plastic bags with heroin residue, as confirmed by drug laboratory analysis), which
were consistent with a person involved in the distribution of narcotics. SHIPLEY admitted to
selling narcotics with Hart, and law enforcement arrested SHIPLEY. Then, Hart arrived at the
hotel parking lot and got out of his vehicle. When law enforcement searched Hart’s person, law
enforcement located and recovered, as confirmed by drug laboratory analysis, approximately seven
grams of heroin, a Schedule J controlled substance; approximately 2 grams of cocaine, a Schedule
ll controlled substance; and 29 Tramadol pills, a Schedule [V controlled substance. Inside Hart's
vehicle, law enforcement also located one of the female victims.

SO STIPULATED:

   
 
  
  

AL KM te ky _

iferR.Syk& =~  # }
isti N. O\Mallev a
Assistant (United States Attorneys

  
 

a

Anna Teresa Shipley }
Defendant -

 

—
Py
\ |

I

 

2 “GoldmanSEsq.
Counsel for Defehdant

11

 

 
